Case 1:19-cv-00283-MAC Document 1-7 Filed 06/26/19 Page 1 of 29 PageID #: 21




                          EXHIBIT E
Case 1:19-cv-00283-MAC Document 1-7 Filed 06/26/19 Page 2 of 29 PageID #: 22

 . CT Corporation                                                         Service of Process
                                                                          Transmittal
                                                                          05/28/2019
                                                                          CT Log Number 535561046
  TO:     L&R Home Office Intake Unit
          Allstate Insurance Company
          3075 Sanders Rd Ste G4A
          Northbrook, IL 60062-7119

  RE:     Process Served in Texas

  FOR:    Allstate Texas Lloyd's (Domestic State: TX)




  ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

  TITLE OF ACTION:                  David Cochrane, Pltf. vs. Allstate Texas Lloyds, Dft.
                                    Name discrepancy noted.
  DOCUMENT(S) SERVED:               Citation, Return, Original Petition, Request, Interrogatories
  COURT/AGENCY:                     75th Judicial District Court Liberty County, TX
                                    Case # CV1914680
  NATURE OF ACTION:                 Insurance Litigation
  ON WHOM PROCESS WAS SERVED:       C T Corporation System, Dallas, TX
  DATE AND HOUR OF SERVICE:         By Certified Mail on 05/28/2019 postmarked on 05/21/2019
  JURISDICTION SERVED :             Texas
  APPEARANCE OR ANSWER DUE:         By 10:00 a.m. on the Monday next following the expiration of 20 days after you
                                    were served this citation and petition (Document(s) may contain additional answer
                                    dates)
  ATTORNEY(S) / SENDER(S):          David Bergen
                                    Daly & Black, P.C.
                                    2211 Norfolk St., Suite 800
                                    Houston, TX 77098
                                    713-655-1405
  ACTION ITEMS:                     CT has retained the current log, Retain Date: 05/29/2019, Expected Purge Date:
                                    06/03/2019

                                    Image SOP

                                    Email Notification, L&R Home Office Intake Unit
                                     LawSOPIntakeUnitCT@allstate.com

  SIGNED:                           C T Corporation System
  ADDRESS:                          1999 Bryan Street
                                    Suite 900
                                    Dallas, TX 75201
  TELEPHONE:                        214-932-3601




                                                                          Page 1 of 1 / SK
                                                                          Information displayed on this transmittal is for CT
                                                                          Corporation's record keeping purposes only and is provided to
                                                                          the recipient for quick reference. This information does not
                                                                          constitute a legal opinion as to the nature of action, the
                                                                          amount of damages, the answer date, or any information
                                                                          contained in the documents themselves. Recipient is
                                                                          responsible for interpreting said documents and for taking
                                                                          appropriate action. Signatures on certified mail receipts
                                                                          confirm receipt of package only, not contents.
                              -   -'CaseI 1:19-cv-00283-MAC       Document
                                                                                    _,
                                                                                 1-7 Filed 06/26/19 Page 3 of 29 PageID #: 23
                                                                     PLACE STICKER AT TOP OF EINELOPE TO THE RIGHT
                                                                          OF THE RETURfl ADDRESS. FOLD AT DOTTED LINE


                              LIBERTY COUNTY D,             -- - -CERTIFIED MAIL. --
 q•~ .
     ~~ ·
       -<l<1cT~'>.

r-      : ~I

     . ,.
~ . '.,... .• "$
            Cout.\-0'
                        Ill
                                           LIBERTYCOUNi't'l"Q(A.~
                                       1 923 SAM HOUSTO~ • f~OQ:""•
                                         LIBERTY, TX 77!37~~ 4 c_.



                                                                      111                           1111                11 ~-·
                                                                                                                            -
                                                                                                                          US, POSTAGE)> PITNEY BOWES


                                                                                                                           --  ;::,,
                                                                                                                          ZIP 77575
                                                                                                                          02 4W
                                                                                                                                       $   007 90°
                                                                                                                                           '
                                                                                                                          0000359375MAY 21- 2019
                                                                  - . . 214 •
                                                                 701b ~              ~   -••••      -~??b 2267


                                                                             Allstate Texas Lloyds
                                                                             registered agent CT Corporation System
                                                                             1999 Bryan Street, Ste 900
                                                                             Dallas, TX 75201-3136
        Case 1:19-cv-00283-MAC Document 1-7 Filed 06/26/19 Page 4 of 29 PageID #: 24
                             CITATION BY CERTIFIED MAIL-TRC 106

THE ST ATE OF TEXAS                                         Cause No. CV! 914680

DA YID COCHRANE                                             IN THE 75TH JUDICIAL DISTRICT COURT

vs.                                                         OF

ALLSTATE TEXAS LLOYDS                                       LIBERTY COUNTY, TEXAS

TO: ALLS TA TE TEXAS LLOYDS by and through its registered agent CT CORPORATION SYSTEM
Defendant, GREETING

NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your attorney do
not file a written answer with the clerk who issued this citation by I 0:00 a.m. on the Monday next following the
expiration of 20 days after the date you were served this citation and petition, a default judgment may be taken
against you."

You are hereby commanded to appear by filing a written answer to the Plaintiffs Petition at or before 10:00
o'clock A.M. on the Monday next after the expiration of 20 days after the date of service of this citation before
the Honorable 75TH JUDICIAL DISTRICT COURT of Liberty County, at the Courthouse in said County in
Liberty, Texas. Said Plaintiffs Petition was filed in said court on the 20th day of May, 2019 in the above
entitled cause.

The nature of Plaintiffs demand is fully shown by a true and correct copy of Plaintiffs Petition accompanying
this citation and made a part thereof.

Issued and given under my hand and seal of said Court at Liberty, Texas this 20th day of May, 2019.

Attorney for Plaintiff or Plaintiffs
David Bergen
2211 Norfolk St., Suite 800
Houston, TX 77098




                            CERTIFICATE OF DELIVERY BY CERTIFIED MAIL

        I hereby certify that on the 21st day of May, 2019 at 10:00 A.M., I mailed to ALLSTATE TEXAS
LLOYDS Defendant(s) by certified mail, return receipt requested, a true copy of this citation with a copy of the
petition attached thereto.

                                                            DELIA SELLERS, DISTRICT CLERK
                                                            LIBEfiY COUNTY                       ._,,··'.':'.':,"':,,,,
                                                                                            • '•' , • ( ) \,II ' ' i' .            /I

                                                                  -~" i_      ~ ./::,.:-:·,:                       ·./:.~>,,
                                                            By:ll,Jl'-- DLl4 ~ -        .. .
                                                                                                        Ij)t;pyty:.··:
                                                                                                               .-
                                                                                                                              :=:.
                                                                                                                         . t·) ...
                                                                 Lisa Bueltmann     :: ::i :· •.-,·.',\•~:·::? · ·. · =
                                                                                    =   -· •. ··:..._ .,,. \' ..\,\
                                                                                    .. ··-1                            '

                                                                                     -;.,, . •,/·~                      :):i,}
                                                                                                     \~\-Oi·;!····· . -.::.~>·
                                                                                                         ✓, ·l11)-·J
                                                                                                           ':.   ' .     . '\
                                                                                                             . ,,,, rr1:1\',\'
                                                                                                                                 ...
                                                                                                                           \ .)' .·.·
       Case 1:19-cv-00283-MAC Document 1-7 Filed 06/26/19 Page 5 of 29 PageID #: 25


                                         RETURN BY CERTIFIED MAIL

                                               Cause No. CV1914680

     Came to hand on the 20th day of May 2019 and executed by mailing certified mail return receipt requested,
 a true copy of this citation together with a copy of Plaintiffs Original Petition at the following address.

CMRR#7016 2140 0000 3726 2267                             Name and address date signed by whom:
                                                          Allstate Texas Lloyds
                                                          CT Corporation System
                                                          2211 Norfolk St., Ste 800
                                                          Houston, TX 77098

                                                          Signed for by: _ _ _ _ _ _ _ _ _ _ _ __

                                                          Date Signed: _ _ _ _ _ _ _ _ _ _ _ _ __

                                                          As evidence by the signed return receipt attached
                                                          hereto and incorporated in the return
Attached Return Receipt(s) with
Addressee's Signature                                     Not executed as to:- - - - - - - - - - - -

                                                          For the following reason: _ _ _ _ _ _ _ __

                                                          To certify which witness my hand officially,
                                                          Delia Sellers, District Clerk, Liberty County



                                                          By: _ _ _ _ _ _ _ _ _ _ _ _ _~ Deputy


                                                          Fee for serving Citation: $75.00
Case 1:19-cv-00283-MAC Document 1-7 Filed 06/26/19 Page 6 of 29 PageID #: 26
                                                                                                           FILED
                                                                                            5/20/2019 10:39 AM
                                                                                                    Delia Sellers
                                                                                                    District Clerk
                                               CV1914680                                      Liberty County, TX
                                     CAU SENO. _ _ _ __

    DAVID COCHRANE,                                     §       IN THE DISTRICT COURT OF
                                                        §                                     Lisa Bueltmann
           Plaintiff,                                   §
                                                        §
    vs.                                                 §       LIBERTY COUNTY, TEXAS
                                                        §
    ALLSTATE TEXAS LLOYDS,                              §
                                                        §
           Defendant.                                   §       _75_th_ _ JUDICIAL DISTRICT


                              PLAINTIFF'S ORIGINAL PETITION

   TO THE HONORABLE JUDGE OF SAID COURT:

          David Cochrane ("Mr. Cochrane"), Plaintiff herein, files this Original Petition against

   Defendant Allstate Texas Lloyds ("Allstate") and, in support of his causes of action, would

   respectfully show the Court the following:

                                                I.
                                           THE PARTIES

          I.      David Cochrane is a Texas resident who resides in Liberty County, Texas.

          2.      Allstate is an insurance company doing business in the State of Texas which may

   be served through its registered agent for service of process in the State of Texas, CT Corporation

   System, via certified mail at 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.

                                                   n.
                                            DISCOVERY

          3.      This case is intended to be governed by Discovery Level 2.
Case 1:19-cv-00283-MAC Document 1-7 Filed 06/26/19 Page 7 of 29 PageID #: 27




                                                 III.
                                          CLAIM FOR RELIEF

             4.     The damages sought are within the jurisdictional limits of this court. Plaintiff

   currently seeks monetary relief over $100,000, but not more than $200,000, including damages of

   any kind, penalties, costs, expenses, pre-judgment interest, and attorney's fees.

                                               IV.
                                     JURISDICTION AND VENUE

             5.     This court has subject matter jurisdiction of this cause of action because it involves

   an amount in controversy in excess of the minimum jurisdictional limits of this Court.

             6.     Venue is proper in Liberty County because all or a substantial part of the events or

   omissions giving rise to the claim occurred in Liberty County. TEX. Crv. PRAC & REM CODE §

   15.002(a)(l). In particular, the loss at issue· occurred in Liberty County.

                                                      V.
                                       FACTUAL BACKGROUND

             7.     Mr. Cochrane is a named insured under a property insurance policy issued by

   Allstate.

             8.     On or about May 26, 2018 a storm hit the Dayton, Texas area, damaging Mr.

   Cochrane's house and other property. Mr. Cochrane subsequently filed a claim on his insurance

   policy.

             9.     Defendant improperly denied and/or underpaid the claim.

             I 0.   The adjuster assigned· to the claim conducted a substandard investigation and

   inspection of the property, prepared a report that failed to include all of the damages that were

   observed during the inspection, and undervalued the damages observed during the inspection.

             11.    This unreasonable investigation led to the underpayment of Plaintiff's claim.




                                                      2
Case 1:19-cv-00283-MAC Document 1-7 Filed 06/26/19 Page 8 of 29 PageID #: 28




          12.     Moreover, Allstate j,erfonned an outcome-oriented investigation of Plaintiff's

   claim, which resulted in a biased, unfair and inequitable evaluation of Plaintiff's losses on the

   property.

                                                     VI.
                                         CAUSES OF ACTION

          13.     Each of the foregoing paragraphs is incorporated by reference in the following:

   A.     Breach of Contract

          14.     Allstate had a contract of insurance with Plaintiff. Allstate breached the tenns of

   that contract by wrongfully denying and/or underpaying the claim and Plaintiff was damaged

   thereby.

   B.     Prompt Payment of Claims Statute

          15.     The failure of Allstate to pay for the losses and/or to follow the statutory time

   guidelines for accepting or denying coverage constitutes a violation of Section 542.05 I et seq. of

   the TeKaS Insurance Code.

          16.     Plaintiff, therefore, in addition to Plaintiff's claim for damages, is entitled to interest

   and attorneys' fees as set forth in Section 542.060 of the Texas Insurance Code.

   C.     Bad Faith

          17.     Defendant is required to comply with Chapter 541 of the Texas Insurance Code.

          18.     Defendant violated Section 541.051 of the Texas Insurance Code by:

                  (I)     making statements misrepresenting the tenns and/or benefits of the policy.

          19.     Defendant violated Section 541.060 by:

                  (!)     misrepresenting to Plaintiff a material fact or policy provision relating to

                          coverage at issue;




                                                      3
Case 1:19-cv-00283-MAC Document 1-7 Filed 06/26/19 Page 9 of 29 PageID #: 29




                 (2)     failing to attempt in good faith to effectuate a prompt, fair, and equitable

                         settlement of a claim with respect to which the insurer's liability had

                         become reasonably clear;

                 (3)     failing to promptly provide to Plaintiff a reasonable explanation of the basis

                         in the policy, in relation to the facts or applicable law, for the insurer's

                         denial of a claim· or offer of a compromise settlement of a claim;

                 (4)     failing within a reasonable time to affirm or deny coverage of a claim to

                         Plaintiff or submit a reservation of rights to Plaintiff; and

                 (5)     refusing to pay the claim without conducting a reasonable investigation with

                         respect to the claim;

          20.    Defendant violated Section 541.061 by:

                 (I)     making an untrue statement of material fact;

                 (2)     failing to state a material fact necessary to make other statements made not

                         misleading considering the circumstances under which the statements were

                         made;

                 (3)     making a statement in a manner that would mislead a reasonably prudent

                         person to a false conclusion of a material fact;

                 (4)     making a material misstatement of law; and

                 (5)     failing to disclose a matter required by law to be disclosed.

          21.    Defendant's violations of Chapter 541 of the Texas Insurance Code enumerated

   above caused damages to Plaintiff in at least the amount of policy benefits wrongfully withheld.




                                                    4                             '-'
Case 1:19-cv-00283-MAC Document 1-7 Filed 06/26/19 Page 10 of 29 PageID #: 30




            22.       Defendant knowingly committed the acts complained of. As such, Plaintiff is

    entitled to exemplary and/or treble damages pursuant to Texas Insurance Code Section 54 ! . l 52(a)-

    (b).

    D.     Attorneys' Fees

           23.        Plaintiff engaged the undersigned attorney to prosecute this lawsuit against

    Defendant and agreed to pay reasonable attorneys' fees and expenses through trial and any appeal.

           24.        Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to Texas

    Civil Practice and Remedies Code Sections 38.001-38.003 because he is represented by an

    attorney, presented the claim to Defendant, and Defendant did not tender the just amount owed

    befor; the expiration of the 30th day after the claim was presented.

           25.        Plaintiff further prays that he be awarded all reasonable attorneys' fees incurred in

    prosecuting his causes of action through trial and any appeal pursuant to Sections 54 l.l 52 and

    542.060 of the Texas Insurance Code.

                                        -        VII.
                                        CONDITIONS PRECEDENT

            26.       All conditions precedent to Plaintiff's right to recover have been fully performed,

    or have been waived by Defendant.

                                                VIII.
                                         DISCOVERY REQUESTS

           27.        Pursuant to Rule 194, you are requested to disclose, within fifty (50) days after

    service of this request, the information or material described in Rule 194.2(a)-(l).

            28.       You are also requested to respond to the attached interrogatories, requests for

    production, and requests for admissions within fifty (50) days, in accordance with the instructions

    stated therein.




                                                        5
Case 1:19-cv-00283-MAC Document 1-7 Filed 06/26/19 Page 11 of 29 PageID #: 31




                                                  IX.
                                               PRAYER
            WHEREFORE, PREMISES CONSIDERED, David Cochrane prays that, upon final

    hearing of the case, he recover all damages from and against Defendant that may reasonably be

    established by a preponderance of the evidence, and that Mr. Cochrane be awarded attorneys' fees

    through trial and appeal, costs of court, pre-judgment interest, post-judgment interest, and such

    other and further relief, general or special, at law or in equity, to which Mr. Cochrane may show

    himself to be justly entitled.


                                                Respectfully submitted,

                                                DALY & BLACK, P.C.

                                                By:     Isl David Bergen
                                                        David Bergen
                                                        TBA No. 24097371
                                                        dbergen@dalyblack.com
                                                        Richard D. Daly
                                                        TBA No. 00796429
                                                        rdaly@dalyblack.com
                                                        ecfs@dalyblack.com
                                                        2211 Norfolk St., Suite 800
                                                        Houston, Texas 77098
                                                        713.655.1405-Telephone
                                                        713.655.1587-Fax

                                                        ATTORNEYS FOR PLAINTIFF
                                                        DAVID COCHRANE




                                                    6
Case 1:19-cv-00283-MAC Document 1-7 Filed 06/26/19 Page 12 of 29 PageID #: 32




                   PLAINTIFF'S FIRST SET OF INTERROGATORIES,
             REQUESTS FOR PRODUCTION AND REQUESTS FOR ADMISSIONS

           COMES NOW Plaintiff in the above-styled and numbered cause, and requests that

   Defendant (1) answer the following discovery requests separately and fully in writing under oath

    within 30 days of service (or within 50 days of service if the discovery was served prior to the date

   an answer is due); (2) produce responsive documents to the undersigned counsel within the same

    time period; and (3) serve its answers to these discovery requests "".ithin the same time period to

    Plaintiff by and through his attorneys of record, Daly & Black, P.C, 2211 Norfolk St, Suite 800,

    Houston, Texas 77098.

                                                  Respectfully submitted,

                                                  DALY & BLACK, P.C.

                                                  By:     Isl David Bergen
                                                          David Bergen
                                                          TBA No. 24097371
                                                          dbergen@dalyblack.com
                                                          Richard D. Daly
                                                          TBA No. 00796429
                                                          rdaly@dalyblack.com
                                                          ecfs@dalyblack.com
                                                          2211 Norfolk St., Suite 800
                                                          Houston, Texas 77098
                                                          713.655.1405-Telephone
                                                          713.655.1587-Fax

                                                          ATTORNEYS FOR PLAINTIFF
                                                          DAVID COCHRANE

                                     CERTIFICATE OF SERVICE

    I hereby certify that I sent a true and correct copy of the attached discovery requests to
    Defendant(s) as an attachment to the petition. Therefore, Defendant would have received it when
    it was served with the citation.

                                                          Isl David Bergen
                                                          David Bergen
Case 1:19-cv-00283-MAC Document 1-7 Filed 06/26/19 Page 13 of 29 PageID #: 33




                                        INSTRUCTIONS


      A.    These Responses call for your personal and present knowledge, as well as the present
            knowledge of your attorneys, investigators and other agents, and for information
            available to you and to them.

      B.    Pursuant to the applicable rules of civil procedure, produce all documents responsive
            to these Requests for Production as they are kept in the usual course of business or
            organized and labeled to correspond to the categories in the requests within the time
            period set forth above at Daly & Black, P.C.

      C.    If you claim that any document or information which is required to be identified or
            produced by you in any response is privileged, produce a privilege log according to the
            applicable rules of civil procedure.

            1. Identify the document's title and general subject matter;
            2. State its date;
            3. Identify all persons who participated in its preparation; •
            4. Ident_ify the persons for whom it was prepared or to whom it was sent;
            5. State the nature of the privilege claimed; and
            6. State in detail each and every fact upon which you base your claim for privilege.

      D.    If you claim that any part or portion of a document contains privileged information,
            redact only the part(s) or portion(s) of the document you claim to be privileged.

      E.    If you cannot answer a particular Interrogatory in full after exercising due diligence to
            secure the information to do so, please state so and answer to the extent possible,
            specifying and explaining your inability to answer the remainder and stating whatever
            information or knowledge you have concerning the unanswered portion.

      F.    You are also advised that you are under a duty to seasonably amend your responses if
            you obtain information on the basis of which:

            I. You know the response made was incorrect or incomplete when made; or
            2. You know the response, though correct and complete when made, is no longer true
               and complete, and the circumstances




                                                 2
Case 1:19-cv-00283-MAC Document 1-7 Filed 06/26/19 Page 14 of 29 PageID #: 34




                                           DEFlNITIONS

      A.    "Defendant," "You," "Your(s)," refers to Allstate Texas Lloyds, its agents,
            representatives, employees and any other entity or person acting on its behalf.

      B.    "Plaintiff" refers to the named Plaintiff in the above-captioned suit.

      C.    "The Property(ies)" refers to the property or properties located at the address(es)
            covered by the Policy.

      D.    "The Policy" refers to the policy issued to Plaintiff by the insurer and at issue in this
            lawsuit.

      E.    "The Claim(s)" means the claim for insurance benefits submitted by Plaintiff and at
            issue in this lawsuit, or in a prior claim, as the context may dictate.

      F.    "Date of Loss" refers to the date(s) of loss identified in Plaintiff's live
            petition/complaint or other written or oral notice, or otherwise assigned to the claim by
            the insurer.

      G.    "Handle" or "Handled" means investigating, adjusting, superv1smg, estimating,
            managing, settling, approving, supplying information or otherwise performing a task
            or work with respect to the claim(s) at issue in this lawsuit, excluding purely ministerial
            or clerical tasks.

      H.    "Lawsuit" refers to the above styled and captioned case.

      I.    "Communication" or "communications" shall mean and refer to the transmission or
            exchange of information, either orally or in writing, and includes without limitation
            any conversation, letter, handwritten notes, memorandum, inter or intraoffice
            correspondence, electronic mail, text messages, or any other electronic transmission,
            telephone call, telegraph, telex telecopy, facsimile, cable, conference, tape recording,
            video recording; digital recording, discussion, or face-to-face communication.

      J.    The term "Document'' shall mean all tangible things and data, however stored, as set
            forth in the applicable rules of civil procedure, including, but not limited to all original
            writings of any nature whatsoever, all prior drafts, all identical copies, all nonidentical
            copies, correspondence, notes, letters, memoranda of. telephone conversations,
            telephone messages or call slips, interoffice memoranda, intraoffice memoranda, client
            conference reports, files, agreements, contracts, evaluations, analyses, records,
            photographs sketches, slides, tape recordings, microfiche, communications, printouts,
            reports, invoices, receipts, vouchers, profit and loss statements, accounting ledgers,
            loan documents, liens, books of accounting, books of operation, bank statements,
            cancelled checks, leases, bills of sale, maps, prints, insurance policies, appraisals,
            listing agreements, real estate closing documents, studies, summaries, minutes, notes,
            agendas, bulletins, schedules, diaries, calendars, ·logs, announcements, instructions,


                                                   3
Case 1:19-cv-00283-MAC Document 1-7 Filed 06/26/19 Page 15 of 29 PageID #: 35




              charts, manuals, brochures, schedules, price lists, telegrams, teletypes, photographic
              matter, sound reproductions, however recorded, whether still on tape or transcribed to
              writing, computer tapes, diskettes, disks, all other methods or means of storing data,
              and any other documents. In all cases where originals, prior drafts, identical copies, or
              nonidentical copies are not available; "document"· also means genuine, true and correct
              photo or other copies of originals, prior drafts, identical copies, or nonidentical copies.
              "Document" also refers to any other material, including without limitation, any tape,
              computer program or electronic data storage facility in or on which any data or
              information has been written or printed or has been temporarily or permanently
              recorded by mechanical, photographic, magnetic, electronic or other means, and
              including any materials in or on which data or information has been recorded in a
              manner which renders in unintelligible without machine processing.

      K.      The term "referring" or "relating" shall mean showing, disclosing, averting to,
              comprising, evidencing, constituting or reviewing.

      L.      The singular and masculine form of any noun or pronoun includes the plural, the
              feminine, and the neuter.

      M.      The terms "identification," "identify," and "identity" when used in reference to:

           I. Natural Persons: Means to state his or her full name, residential address, present or
              last known business address and telephone number, and present or last known position
              and business affiliation with you;
           2. Corporate Entities: Means to state its full name and any other names under which it
              does business, its form or organization, its state of incorporation; its present or last
              known address, and the identity of the officers or other persons who own, operate, or
              control the entity;
           3. Documents: Means you must state the number of pages and nature of the document
              (e.g. letter or memorandum), its title, its date, the name or names of its authors and
              recipients, its present location and custodian, and if any such document was, but no
              longer is, in your possession or control, state what disposition was made of it, the date
              thereof, and the persons responsible for making the decision as to such disposition;
           4. Communication: Requires you, if any part of the communication was written, to
              identify the document or documents which refer to or evidence the communication and,
              to the extent that the communication was non-written, to identify each person
              participating in the communication and to state the date, manner, place, and substance
              of the communication; and
           5. Activity: Requires you to provide a description of each action, occurrence, transaction
              or conduct, the date it occurred, the location at which it occurred, and the identity of all
              persons involved.

      N.      The term "Claim File" means the claim files and "field file(s)," whether kept in paper
              or electronic format, including but not limited to all documents, file jackets, file notes,
              claims diary or journal entries, log notes, handwritten notes, records of oral
              communications, communications, correspondence, photographs, diagrams, estimates,


                                                     4
Case 1:19-cv-00283-MAC Document 1-7 Filed 06/26/19 Page 16 of 29 PageID #: 36




              reports, recommendations, invoices, memoranda and drafts of documents regarding the
              Claim.

      0. ·    The term. "Underwriting File" means the entire file, including all documents and
              information used for underwriting purposes even if you did not rely on such documents
              or information in order to make a decision regarding insuring Plaintiff's Property.



                                NOTICE OF AUTHENTICATION

          You are advised that pursuant to Tex. R. Civ. P. 193.7, Plaintiff intends to use all
   documents exchanged and produced between the parties, including but not limited to
   correspondence and discovery responses during the trial of the above-entitled and numbered cause.




                                                   5
Case 1:19-cv-00283-MAC Document 1-7 Filed 06/26/19 Page 17 of 29 PageID #: 37




                       INTERROGATORIES TO DEFENDANT ALLSTATE

    INTERROGATORY NO. 1:
    Identify all persons answering or supplying any information in answering these interrogatories.

           ANSWER:

   INTERROGATORY NO. 2:
   Identify all persons who were involved in evaluating Plaintiff's claim and provide the following
   information for each person you identify:

           a.     their name and job title(s) as of the Date of Loss;
           b.     their employer; and
           c.     description of their involvement with Plaintiff's Claim.

           ANSWER:

   INTERROGATORY NO. 3:
   If you contend that the some or all of the damages to the Property were not covered losses under
   the Policy, describe:

           a.     the scope, cause and origin of the damages you contend are not covered losses under
                  the Policy; and
           b.     the term(s) or exclusion(s) of the Policy you relied upon in support of your decision
                  regarding the Claim.

           ANSWER:

   INTERROGATORY NO. 4:
   State whether the initial estimate you issued was revised or reconciled, and if so, state what was
   changed and who did it.

           ANSWER:

   INTERROGATORY NO. 5:
   If you contend that Plaintiff did not provide you with requested information that was required to
   properly evaluate Plaintiff's Claim, identify the information that was requested and not provided,
   and the dates you made those request(s).

           ANSWER:

   INTERROGATORY NO. 6:
   If you contend that Plaintiff's acts or omissions voided, nullified, waived or breached the Policy
   in any way, state the factual basis for your contention(s).

           ANSWER:


                                                    6
Case 1:19-cv-00283-MAC Document 1-7 Filed 06/26/19 Page 18 of 29 PageID #: 38




   INTERROGATORY NO. 7:
   If you contend that Plaintiff failed to satisfy a condition precedent or covenant of the Policy in any
   way, state the factual basis for your contention(s).

           ANSWER:

   INTERROGATORY NO. 8:
   Identify the date you first anticipated litigation.

           ANSWER:

   INTERROGATORY NO. 9:
   State the factual basis for each of your affinnative defenses.

           ANSWER:

   INTERROGATORY NO.10:
   If you contend that Plaintiff failed to provide proper notice of the· claim made the basis of this
   lawsuit, describe how.the notice was deficient, and identify any resulting prejudice.

           ANSWER:

   INTERROGATORY NO. 11:
   If you contend that Plaintiff failed to mitigate damages, describe how Plaintiff failed to do so, and
   identify any resulting prejudice.

           ANSWER:

   INTERROGATORY NO.12:
   Identify all items on the claim made the basis of this Lawsuit to which Defendant applied
   depreciation, stating for each item the criteria used and the age of the item.

           ANSWER:




                                                         7
Case 1:19-cv-00283-MAC Document 1-7 Filed 06/26/19 Page 19 of 29 PageID #: 39




                 REQUEST FOR PRODUCTION TO DEFENDANT ALLSTATE

   REQUEST FOR PRODUCTION NO. 1
   Produce a certified copy of all Policies you issued to Plaintiff for the Property that were in effect
   on the Date of Loss.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 2
   Produce your complete Underwriting File for Plaintiff's policy of insurance with you.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 3
   Produce the complete Claim File including all documents, notes, comments, and communications
   regarding the Claim.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 4
   Produce all documents Plaintiff ( or any other person) provided to you related to the Claim or the
   Property.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 5
   Produce all documents you provided to Plaintiff (or any other person) related to the Claim or the
   Property.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 6
   Produce all documents (including reports, surveys, appraisals, damage estimates, proof of loss, or
   adjuster's report(s)) referring to the Claim, the Property or damage to the Property.

   RESPONSE:




                                                    8
Case 1:19-cv-00283-MAC Document 1-7 Filed 06/26/19 Page 20 of 29 PageID #: 40




      REQUEST FOR PRODUCTION NO. 7
      Produce all communications between any of your claims. personnel, claims handlers, field
      adjusters, office adjusters, and their direct or indirect supervisors related to the investigation,
      handling, and settlement of Plaintiff's Claim.

      RESPONSE:


      REQUEST FOR PRODUCTION NO. 8
      Produce all written communications you sent to, or received from, any independent adjusters,
      engineers, contractors, estimators, consultants or other third-parties who participated in
      investigating, handling, consulting on, and/or adjusting Plaintiff's Claim.

      RESPONSE:


      REQUEST FOR PRODUCTION NO. 9
 ,.   Produce all written and/or electronic communications you sent to, or received, from Plaintiff
      and/or any other named insured on the Policy related to the Claim, the Property, or this Lawsuit.

      RESPONSE:


      REQUEST FOR PRODUCTION NO. 10
      Produce the personnel file for anyone you (or an adjusting firm) assigned to participate in
      evaluating damage to Plaintiff's Property, including performance reviews/evaluations. This
      request is limited to the three (3) years prior to the Date of Loss and one (I) year after the Date of
      Loss.

      RESPONSE:


      REQUEST FOR PRODUCTION NO. 11
      Produce your claim handling manual(s) (including operating guidelines) in effect on the Date of
      Loss related to your claims practices, procedures and standards for property losses and/or wind
      and hail storm claims, for persons handling claims on your behalf.

      RESPONSE:


      REQUEST FOR PRODUCTION NO. 12
      Produce your property claims training manual and materials in effect on the Date of Loss, for
      persons handling, investigating and adjusting claims.

      RESPONSE:




                                                       9
Case 1:19-cv-00283-MAC Document 1-7 Filed 06/26/19 Page 21 of 29 PageID #: 41




   REQUEST FOR PRODUCTION NO. 13
   Produce all bulletins, notices, directives, memoranda, internal newsletters, publications, letters and
   alerts directed to all persons acting on your behalf that were issued from six (6) months before and
   after the Date of Loss related to the handling of wind or hail storm claims in connection with the
   storm at issue.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 14                                .
   Produce the contract(s), agreement(s) and/or written understanding(s) with any independent
   adjusters or adjusting firms who you retained to investigate, handle and/or adjust Plaintiff's Claim
   on your behalf that were in effect on the Date of Loss.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 15
   Produce the contract(s), agreement(s) and/or written understanding(s) with· any engineers and/or
   engineering firms you.retained to investigate, handle and/or adjust Plaintiff's Claim on your behalf
   that were in effect at the time of his/her investigation, handling and/or adjustment of Plaintiff's
   claim, either pre or post-lawsuit.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 16
   Produce the "Pay sheet," "Payment Log," or list of payments made on Plaintiff's Claim, including
   all indemnity, claim expenses and payments made to third-parties.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 17
   Produce all estimates, reports or memoranda, including drafts of the same, created for you or by
   any independent adjusters or adjusting firms in connection with the Claim.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 18
   Produce all estimates, reports, or memoranda, including drafts of the same, created for you by any
   engineers and/or engineering firms in connection with the Claim.

   RESPONSE:



                                                    10
Case 1:19-cv-00283-MAC Document 1-7 Filed 06/26/19 Page 22 of 29 PageID #: 42




   REQUEST FOR PRODUCTION NO.19
   Produce all statements given by anyone, oral or written, to you or any of your agents, related to
   Plaintiff's Claim and/or any issue in Plaintiff's live petition                      ·

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 20
   Produce all documents you identified, referred to, or relied upon m answering Plaintiff'.s
   interrogatories.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 21
   Please produce the Claims Core Process Review in effect during the handling of the claim made
   the basis of this lawsuit.

   RESPONSE:


   REQUEST FORPRODUCTION NO. 22
   Please produce all versions of the Claims Core Process Review in effect for the three years
   preceding the handling of the claim made the basis of this lawsuit.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 23
   For any changes made in the last three years to your Claims Core Process Review, please
   produce all docu~ents, supporting information, research, studies and communications regarding
   such changes.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 24
   Any requests for information by the Texas Department of Insurance to Defendant and any
   response to such request by Defendant to the Texas Department of Insurance regarding claims
   arising out of the May 26, 2018 storm.

   RESPONSE:




                                                  11
Case 1:19-cv-00283-MAC Document 1-7 Filed 06/26/19 Page 23 of 29 PageID #: 43




    REQUEST FOR PRODUCTION NO. 2S
    All documents sent to, or received by Defendant from the Texas Department of Insurance, the
    Texas Insurance Commissioner and/or their agents, relating to the handling of hail and/or
    windstorm claims within the last three (3) years. This request includes all bulletins received by
    Defendant.

    RESPONSE:


    REQUEST FOR PRODUCTION NO. 26
    All advertisements, marketing or promotional items that addressed the handling of hail and/or
  · windstorm claims, published, used and/or distributed by Defendant in Liberty County within the
    last three (3) years.

    RESPONSE:

   REQUEST FOR PRODUCTION NO. 27
   Your written procedures or policies that pertain to the handling of windstorm and/or hail claims
   in Texas.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 28
   For any changes made in the last three years to your written procedures or policies pertaining to
   the handling of windstorm and/or hail claims in Texas, please produce all documents, supporting
   information, research, studies and communications regarding such changes.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 29
   Any document setting forth Defendant's criteria and methodology used in determining whether
   and how to apply depreciation on hail and/or windstorm claims in Texas.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 30
   Any document setting forth Defendant's criteria and methodology used in determining whether
   to replace the drip edge on a roof when Defendant has estimated a roof replacement on a hail
   and/or windstorm claim.

   RESPONSE:




                                                    12
Case 1:19-cv-00283-MAC Document 1-7 Filed 06/26/19 Page 24 of 29 PageID #: 44




   REQUEST FOR PR:ODUCTION NO. 31
   Any document setting forth Defendant's criteria and methodology used in determining the
   applicability of overhead and profit in the preparation of estimates for hail and/or windstorm
   claims in Texas.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 32
   All service agreements in effect at the time of Plaintiff's claim between Defendant and any
   person(s) or entity(ies) who handled the claim made the basis of the lawsuit.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 33
   Any document setting forth how Defendant compensated the adjuster and other individuals who
   handled Plaintiffs' claim made the basis of this suit.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 34
   Any document related to performance-based pay or incentive-based pay programs that
   Defendant offers to adjusters, claim representatives, supervisors and managers involved in the
   handling of hail/and or windstorm claims.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 35
   Any document related to standards by which Defendant evaluates the performance of adjusters,
   claim representatives, supervisors and managers involved in the handling of hail/and or
   windstorm claims.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 36
   All documents reflecting the pre-anticipation of litigation rcserve(s) set on the claim made the
   basis of this Lawsuit, including any changes to the reserve(s) along with any supporting
   documentation.

   RESPONSE:




                                                   13
Case 1:19-cv-00283-MAC Document 1-7 Filed 06/26/19 Page 25 of 29 PageID #: 45




   REQUEST FOR PRODUCTION NO. 37
   Any document related to how Defendant issues pay raises and bonuses to adjusters, claim
   representatives, supervisors and managers· involved in the handling of hail/and or windstorm
   claims.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 38
   Any document referencing "customer-payment goals" sent by Defendant to claims office
   managers regarding hail and/or windstorm claims in Texas during the time period of January I,
   201 7 through the present.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 39
   Any document setting forth Defendant's criteria and methodology used to determine when it
   appropriate to invoke appraisal on a hail/windstorm claim in Texas.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 40                              .
   Any document setting forth Defendant's criteria and methodology used to determine what items
   contained within an appraisal estimate and/or appraisal award should be covered and paid for by
   Defendant.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 41
   Any and all communications between Defendant and any third party during the-claims handling
   process of the claim made the basis of this lawsuit.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 42
   Produce all documents evidencing any incentives, financial or otherwise, provided to adjusters
   responsible for handling claims related to this loss, and this storm event.

   RESPONSE:




                                                  14
Case 1:19-cv-00283-MAC Document 1-7 Filed 06/26/19 Page 26 of 29 PageID #: 46




   REQUEST FOR PRODUCTION NO. 43
    Produce all commun,ications between any Allstate representative and any adjuster handling a
   ·claim pertaining to this storm event, related to the company's loss ratio.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 44
   Please produce all documents related to Allstate's Claims Core Process Review, including any
   such training material provided to adjusters.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 4S
   Please produce all Performance Development Summaries and any other related personnel file
   pertaining to any adjuster that handled the claim at issue here.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 46
   Please produce all documents related to how adjusters and other related claims handlers are
   promoted within Allstate.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 47
   Please produce all records related to any data stored or generated by Colossus pertaining to this
   storm event and claim.

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 48
   Please produce all records and documents about the identification, observation or description of
   collateral damage in connection with the property at issue in this lawsuiL

   RESPONSE:


   REQUEST FOR PRODUCTION NO. 49
   To the extent that you claim a privilege over any documents, please provide a. privilege log in
   accordance with the Texas Rules or Civil Procedure.

   RESPONSE:


                                                   15
Case 1:19-cv-00283-MAC Document 1-7 Filed 06/26/19 Page 27 of 29 PageID #: 47




                 REQUEST FOR ADMISSIONS TO DEFENDANT ALLSTATE

   REQUEST FOR ADMISSION NO. 1:
   Admit that on Date of Loss the Property sustained damages caused by a windstorm.

          RESPONSE:

   REQUEST FOR ADMISSION NO. 2:
   Admit that on Date of Loss the Property sustained damages caused by a hailstorm

          RESPONSE:

   REQUEST FOR ADMISSION NO. 3:
   Admit that as of the Date of Loss the Policy was in full force and effect

          RESPONSE:

   REQUEST FOR ADMISSION NO. 4:
   Admit that as of the Date of Loss all premiums were fully satisfied under the Policy.

          RESPONSE:

   REQUEST FOR ADMISSION NO. 5:
   Admit that the Policy is a replacement cost value policy.

          RESPONSE:

   REQUEST FOR ADMISSION NO. 6:
   Admit that the Policy is an actual cash value policy.

          RESPONSE:

   REQUEST FOR ADMISSION NO. 7:
   Admit that aside from the Claim at issue, Plaintiff has never previously submitted a claim to you
   for damage to the Property.

          RESPONSE:




                                                   16
Case 1:19-cv-00283-MAC Document 1-7 Filed 06/26/19 Page 28 of 29 PageID #: 48

         '



   REQUEST FOR ADMISSION NO. 8:
   Admit that you did not request a Sworn Proof of Loss from Plaintiff in connection with the
   Claim at issue.

             RESPONSE:

   REQUEST FOR ADMISSION NO. 9:
   Admit that you did not request a Sworn Proof of Loss from any other named insured on the
   Policy in connection with the Claim at issue.

             RESPONSE:

   REQUEST FOR ADMISSION NO. 10:
   Admit that Plaintiff timely submitted the Claim.

             RESPONSE:

   REQUEST FOR ADMISSION NO. 11:
   Admit that your decision to deny or partially deny Plaintiff's Claim was. made in whole or in part
   on the basis that third parties were responsible for causing damages to the .Property.

             RESPONSE:

   REQUEST FOR ADMISSION NO. 12·:
   Admit that Defendant's decision to deny or partially deny Plaintiff's Claim was made in whole
   or in part on the basis that the claimed damages are not covereq by the Policy.

             RESPONSE:

   REQUEST FOR ADMISSION NO. 13:
   Admit that Defendanf s decision to deny or partially deny Plaintiff's Claim was made in whole
   or in part on the timeliness of the Claim's submission.

             RESPONSE:




                                                   17
    Case 1:19-cv-00283-MAC Document 1-7 Filed 06/26/19 Page 29 of 29 PageID #: 49




       REQUEST FOR ADMISSION NO. 14:
       Admit that you depreciated the costs of labor when determining the actual cash value of the
•      Claim at issue.

              RESPONSE:

       REQUEST FOR ADMISSION NO. IS:
       Admit that the adjuster assigned to investigate the Claim did not review the underwriting file at
       any time during the adjustment of the Claim.

              RESPONSE:

       REQUEST FOR ADMISSION NO. 16:
       Admit that the Claim was reviewed by persons other than people who actually inspected the
       Property.

              RESPONSE:

       REQUEST FOR ADMISSION NO. 17:
       Admit that you reinsured the risk under Plaintiff's Policy.

              RESPONSE:




                                                       18
